Citation Nr: 0126252	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  01-03 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to recognition as a child of 
the veteran on the basis of permanent incapacity for self 
support of the claimant before the age of 18.


REPRESENTATION

Claimant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty in the Merchant Marine from 
June 1943 to August 1945; he died in March 1976.  The 
claimant is the veteran's son.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2001 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to recognition 
as a child of the veteran on the basis of permanent 
incapacity for self support of the claimant before April [redacted], 
1984.

The Board notes that the claimant's mother has submitted 
several statements on his behalf as his custodian; however, 
the record does not contain a determination of incompetency 
of the claimant or official documentation appointing her as 
the claimant's custodian.


FINDINGS OF FACT

1.  The Board, in a May 1990 decision, denied entitlement to 
recognition as a child of the veteran on the basis of 
permanent incapacity for self support of the claimant before 
the age of 18.

2.  The additional evidence received since the May 1990 Board 
decision does not bear directly and substantially upon the 
specific matter under consideration, is either cumulative or 
redundant, or by itself or when compared with evidence 
previously assembled is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for entitlement to recognition as a child of the veteran on 
the basis of permanent incapacity for self support of the 
claimant before the age of 18 is cumulative.


CONCLUSIONS OF LAW

1.  The May 1990 Board decision denying entitlement to 
recognition as a child of the veteran on the basis of 
permanent incapacity for self-support of the claimant before 
the age of 18 is final.  38 U.S.C.A. § 7104(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.1100 (2001).

2.  Evidence submitted to reopen the claim of entitlement to 
recognition as a child of the veteran on the basis of 
permanent incapacity for self support of the claimant before 
the age of 18 is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5100 et. seq., 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000, (VCAA), 38 U.S.C.A. 
§§ 5100 et. seq. was enacted into law.  Implementing 
regulations were published by VA in August 2001, and made 
effective from date of the law's enactment.  See 66 Fed. Reg. 
45620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159 and 3.326(a)).  The VCAA eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to the duty to notify and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The Board has conducted a complete and thorough review of the 
claims folder.  

With respect to new and material evidence claims, a portion 
of section 5103A of the VCAA, which pertains to the duty to 
assist claimants, states that "[n]othing in this section 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  As the Board finds, below, that new 
and material evidence has not been presented in this claim, 
and as the Board finds that all pertinent evidence has been 
associated with the claims folder as regards this claim, 
further assistance on the part of the VA is not warranted.  
In addition, by virtue of the February 2001 decision as well 
as statement of the case, the claimant was notified of the 
information necessary to substantiate his claim.

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (2001).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  The United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) has held that when determining 
whether the evidence is new and material, the VA must 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); and if the claim is reopened, the VA must determine 
whether VA's duty to assist has been fulfilled.  See Elkins 
v. West, 12 Vet. App. 209 (1999).  Specifically, under 
38 C.F.R. § 3.156(a), new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary 
to substantiate the claim.  Under the amended regulations, 
if the evidence is new and material, the question is whether 
the evidence raises a reasonable possibility of 
substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
However, these regulations are effective prospectively for 
claims filed on or after August 29, 2001, and are therefore 
not applicable in this case as this claim to reopen was 
filed in November 2000.  

The Court has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, the 
RO determined that new and material evidence has not been 
submitted to reopen the claim for entitlement to recognition 
as a child of the veteran on the basis of permanent 
incapacity for self support of the claimant before April [redacted], 
1984 as previously denied by the Board in May 1990.  The 
Board agrees with the RO's decision.

Entitlement to recognition as a child of the veteran on the 
basis of permanent incapacity for self-support of the 
claimant before April [redacted], 1984 was denied by the RO in March 
1989.  At that time, the evidence included the claim, private 
medical records from 1978 to 1988, a February 1989 VA 
examination, and the statements of the claimant and his 
mother.  

A birth certificate showed that the claimant was born on 
April [redacted], 1966.  Both the claimant and his mother stated that 
the claimant had been diagnosed with cerebral palsy since 
birth.  

In an August 1978 letter to the claimant's school, it was 
reported that following educational testing, it was 
recommended that the claimant have a modified academic 
program to meet the needs of a slow learning child.  Private 
medical records from 1980 to 1988 show that the claimant was 
functioning in the borderline range of measured intelligence, 
that he had decreased fine finger movement and dexterity on 
the right as well as mild limping on the right, hypoglycemia, 
and double vision with lazy eye on the right.  The 
impressions included cerebral palsy with motor symptoms 
affecting the right side of his body and cerebral spasticity, 
mild to moderate, with double vision on downward gaze and 
moderate weakness of the right arm and leg.  A November 1998 
psychological evaluation revealed that the claimant was at 
the top of the mild range of mental retardation.  The 
February 1989 VA examination revealed that the claimant had 
completed high school, had a driver's license, and had held 
several temporary jobs.  Evaluations revealed very mild 
cerebral palsy, minimal learning difficulty, and diplopia.  
The examiner opined that the claimant was competent, but 
marginal in employability.  

The RO, in a March 1989 rating decision, denied entitlement 
to recognition as a child of the veteran on the basis of 
permanent incapacity for self-support of the claimant before 
April [redacted], 1984.   The claimant disagreed with this 
determination and appealed the case to the Board.  

In May 1990, the Board denied the claim for entitlement to 
recognition as a child of the veteran on the basis of 
permanent incapacity for self-support of the claimant before 
April [redacted], 1984.  The claimant attempted to appeal the case to 
the Court.  However, the Court, in a December 1990 order, 
dismissed the appeal for lack of jurisdiction on the basis 
that the claimant's Notice of Appeal was not filed with the 
Court within 120 days after the mailing date of the Board 
decision.  Thus, the Board's May 1990 decision was final.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In June 1999, the claimant's mother petitioned to reopen this 
claim by submitting a May 1999 private medical statement 
showing that the claimant had a chronic right-sided physical 
impairment as a result of spastic paralysis noted since 
birth, and that due to such, the claimant was physically 
handicapped in performing push, pull, lifting and prolonged 
walking activities.   In July 1999, the RO advised that this 
claim had been previously denied, and that the information 
provided had been considered at that time.  The RO advised 
that new and material evidence was needed to reopen this 
claim.

A petition to reopen this claim was received in November 
2000.  Evidence submitted included private medical records 
from 1977 to May 2000, school records, and statements from 
the claimant and his mother.  Private medical records from 
1977 to 1988 show educational testing of the claimant as well 
as hospital and medical reports of treatment for the 
claimant's cerebral palsy with right-sided hemiparesis, 
double vision, and hypoglycemia.  The Board notes that the 
majority of this medical evidence is duplicative of that 
evidence previously of record.  Moreover, the additional 
pertinent medical records provide the same information and 
conclusions previously considered, and, accordingly, are 
merely cumulative of the medical evidence already of record 
at the time of the May 1990 decision.  See Reid v. Derwinski, 
2 Vet. App. 312 (1992).  

The May 2000 private psychological evaluation report noted 
the claimant's history of cerebral palsy with right-sided 
hemiparesis since birth and revealed current diagnoses of 
major depression, generalized anxiety disorder, and 
personality disorder, not otherwise specified.  However, the 
report of that evaluation does not provide a medical opinion 
indicating that the claimant's physical and mental 
disabilities resulted in his permanent incapacity prior to 
age 18 on April [redacted], 1984.  The statement with respect to the 
etiology of the claimant's cerebral palsy was previously 
noted in the record at the time of the May 1990 Board 
decision.  While the diagnoses of current neuropsychiatric 
disorders was not previously of record, there is no evidence 
that such disorders previously existed or affected the 
claimant prior to his 18th birthday on April [redacted], 1984.  Thus, 
this medical evidence would not serve establish a basis to 
alter the decision herein.

Finally, the Board has considered the personal statements of 
the claimant and his mother.  The Board notes that the 
claimant and his mother are competent to report that on which 
they have personal knowledge, that is what comes to him/her 
through his/her senses.  See Layno v.  Brown, 6 Vet. App. 
465, 470 (1994).  However, there is no documentation of 
record indicating that either the claimant or his mother has 
the necessary medical training and/or expertise to diagnose 
the severity of a medical condition.  Thus, attempts to do so 
do not qualify as material evidence and, consequently, they 
are insufficient to reopen his claim.  See Pollard v. Brown, 
6 Vet. App. 11  (1993) (pursuant to Espiritu v. Derwinski, in 
service held to be not competent evidence for such purpose 
and thus not material); see also Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108 
(1991)).  See too Stadin v. Brown, 8 Vet. App. 280, 284 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Routen 
v. Brown, 10 Vet. App. 183 (1997).  Of equal or even greater 
significance, these contentions are the same as those 
previously made to the RO and the Board.  Thus, this evidence 
is not new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).

Thus, the Board finds that none of the evidence submitted 
since the May 1990 Board decision is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The Board concludes that the claimant has not 
submitted new and material evidence sufficient to reopen the 
previously denied claim for entitlement to recognition as a 
child of the veteran on the basis of permanent incapacity for 
self support of the claimant before the age of 18.


ORDER

New and material evidence to reopen a claim for entitlement 
to recognition as a child of the veteran on the basis of 
permanent incapacity for self support of the claimant before 
the age of 18 has not been submitted; the appeal is, 
therefore, denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

